WEST PLAINS REGIONAL                                      )
ANIMAL SHELTER,                                           )
                                                          )
                    Plaintiff-Respondent,                 )
                                                          )
           vs.                                            )
                                                          )      No. SD36781
WILLARD SCHNURBUSCH,                                      )      Filed: December 9, 2020
                                                          )
                    Defendant-Appellant,                  )
                                                          )
and CAROL SCHNURBUSCH,                                    )
                                                          )
                    Defendant.                            )


                    APPEAL FROM THE CIRCUIT COURT OF HOWELL COUNTY

                                       Honorable Donna K. Anthony, Judge

APPEAL DISMISSED

           Willard Schnurbusch (“Schnurbusch”), pro se appellant,1 appeals from the trial court’s

“Summary Judgment.” On appeal, West Plains Regional Animal Shelter (“Shelter”) filed a

“Motion to Dismiss Appeal for Mootness.” We grant the motion and dismiss the appeal.




1
    Carol Schnurbusch is not a party to this appeal.
                                        Factual and Procedural History

           In 2006, the Schnurbusches filed a four-count petition against the City of West Plains and

Shelter, asserting that Shelter was violating City’s zoning laws, and that City was failing to enforce

the zoning laws against Shelter. Following trial on Counts I and III, the trial court entered its

judgment in favor of the City and Shelter on both counts.

           The Schnurbusches appealed. This Court affirmed the judgment by a memorandum

opinion. Schnurbusch v. City of West Plains Missouri, SD31107 (Schnurbusch I).

           On January 17, 2012, the Schnurbusches filed a second pro se four-count petition against

Shelter, containing allegations similar to those in Schnurbusch I. Shelter filed a motion to dismiss

based on res judicata and claim splitting. The trial court sustained the motion, and entered

judgment for Shelter on its counterclaim for malicious prosecution.

           The Schnurbusches appealed. This Court reversed and remanded on the basis that the

judgment considered matters outside the pleadings in granting Shelter’s motion to dismiss, and

there was no Rule 74.042 record for our review. Schnurbusch v. W. Plains Reg’l Animal Shelter,

507 S.W.3d 675, 681 (Mo.App. S.D. 2017) (Schnurbusch II).

           After remand, on October 16, 2017, the trial court granted Shelter’s motion for summary

judgment, rejected the Schnurbusches’ claims, granted Shelter’s counterclaims, and awarded

Shelter $45,112.50 and $15,268.75 as to its Counts I and II, respectively. The Schnurbusches

again appealed to this Court, resulting in an opinion affirming the judgment in all respects on

February 7, 2019. Schnurbusch v. W. Plains Reg’l Animal Shelter, 571 S.W.3d 191 (Mo.App.

S.D. 2019) (Schnurbusch III).




2
    All rule references are to Missouri Court Rules (2019).


                                                              2
        On February 4, 2019, Shelter filed an “Execution Application and Order,” on real estate

owned by the Schnurbusches located at 1496 State Route BB Highway, West Plains (“the

Property”). The Schnurbusches were served on February 21, 2019. On March 29, 2019, notice

by publication issued for the sheriff’s seizure and sale of the Property, and on April 5, 2019, an

order was entered approving and confirming the sheriff’s sale. On April 11, 2019, a “Sheriff’s

Deed” was delivered to Shelter, the highest bidder for the Property. On April 30, 2019, Shelter

filed its “Petition for Unlawful Detainer,” alleging its right to immediate possession of the

Property, pursuant to the Sheriff’s Deed.

        On October 3, 2019, the trial court entered summary judgment in favor of Shelter. The

trial court found, in relevant part, that Shelter was entitled to immediate possession of the Property,

that the Schnurbusches were to vacate the Property within 10 days, and that the judgment would

be stayed only upon the Schnurbusches posting an appeal bond, “the amount to be set upon [the

Schnurbusches’] request.” The Schnurbusches filed a “Motion to Vacate, Reopen, Correct,

Amend, or Modify the Summary Judgment,” which was denied on January 16, 2020.

        On January 23, 2020, Schnurbusch filed a “Notice of Appeal to Supreme Court of

Missouri.”

        On February 13, 2020, Shelter filed a motion to compel Schnurbusch to file an appeal bond.

A hearing on the motion was held on March 2, 2020, whereupon the trial court ordered that no

appeal bond was required because no money damages had been awarded in the summary judgment,

and the Schnurbusches had vacated the Property.3

        On July 27, 2020, the Supreme Court transferred the case to this Court “where jurisdiction

is vested.”


3
 The particular date upon which the Schnurbusches vacated the property was a determination not made by the trial
court.

                                                        3
           On August 5, 2020, Shelter filed its “Motion to Dismiss Appeal for Mootness.” On August

10, 2020, this Court entered its Order requiring Schnurbusch to “file written suggestions in this

Court showing cause, if any, why the appeal should not be dismissed as moot.”

           On August 24, 2020, Schnurbusch filed his “Response to Court Order Issued August 10,

2020 to Show Cause,” along with motions for sanctions against counsel for Shelter, and Shelter’s

president, Dennis Hammen.

                    Principles of Review: Mootness and Unlawful Detainer Actions

           A threshold question in the appellate review of a controversy is whether the matter
           has become moot due to subsequent events. In deciding whether a case is moot, an
           appellate court is allowed to consider matters outside the record. An appeal is moot
           when a decision on the merits would not have any practical effect upon any then-
           existing controversy.

Riley v. Zoll, 596 S.W.3d 654, 656 (Mo.App. S.D. 2020) (internal quotation and citation omitted).

           Generally speaking, a defendant subject to an adverse unlawful detainer judgment renders

moot all potential appellate claims by voluntarily surrendering possession of the subject property

before a writ for possession issues4 (i.e., a defendant “acquiesces” to the propriety of the judgment

by complying with it, absent prior issue of process to enforce the judgment).5


4
    Rule 74.07, governing writs of possession, states:

                     If a judgment directs a party to execute or deliver a deed or other document or to perform
           any other specific act and the party fails to comply within the time specified, the court may direct
           the act to be done at the cost of the disobedient party by some other person appointed by the court,
           and the act when so done has like effect as if done by the party. On application of the party entitled
           to performance, a writ of attachment or sequestration shall issue against the property of the
           disobedient party to compel obedience to the judgment. The court may also adjudge the party in
           contempt. If real or personal property is within the state, the court may enter a judgment divesting
           the title of any party and vesting it in others in lieu of directing a conveyance thereof, and such
           judgment has the effect of a conveyance executed in due form of law. When any order or
           judgment is for the delivery of possession, a writ of possession may issue to put the party
           entitled into possession, or attachment or sequestration may issue.

(Emphasis added).
5
 Southern Missouri Dist. Council of the Assemblies of God, Inc. v. Kirk, 334 S.W.3d 599, 602 (Mo.App. S.D. 2011)
(“The principal purpose of the [plaintiff’s] lawsuit was to obtain possession of real and personal property which it
claimed to own and which were in Timbercreek’s possession. The voluntary surrender of that property, before

                                                             4
        A defendant subject to an adverse unlawful detainer judgment may avoid mooting its

appellate claim by “avail[ing] itself of the right to post a supersedeas bond pursuant to Rule

81.09[,]” or “wait[] until execution . . . issue[s] and then [seek] a stay pursuant to Rule 76.25.”

Southern Missouri Dist. Council of the Assemblies of God, Inc. v. Kirk, 334 S.W.3d 599, 603

(Mo.App. S.D. 2011).

                          Shelter’s “Motion to Dismiss Appeal for Mootness”

        On August 5, 2020, Shelter filed its “Motion to Dismiss Appeal for Mootness,” alleging

the Schnurbusches “voluntarily abandoned possession” of the Property, and that the instant appeal

is therefore moot.

        In its motion, Shelter directs us to our recent opinion in Riley, 596 S.W.3d 654, and argues

that in the instant matter, like Riley, the “defendants surrendered possession but appealed

judgment in unlawful detainer awarding possession to plaintiffs.” Shelter recounts that the Riley

plaintiffs “moved to dismiss the appeal as moot, and this Court granted the motion,” and then

recites the following excerpt from Riley:

        [A]ny voluntary act by a party which expressly or implicitly recognizes the validity
        of the judgment may create such an estoppel [to appeal]. We agree with the Rileys
        that the Zolls’ decision to surrender possession of the farmland was a voluntary
        acquiescence in the judgment that rendered this appeal moot.

Id. at 656. Shelter summarily concludes, therefore, Schnurbusch’s appeal is moot and should be

dismissed.



process to enforce the judgment had been issued, barred Timbercreek’s right to appeal because the judgment
had been effectively satisfied.”) (emphasis added); Cf., Hiler v. Cox, 210 Mo. 696, 109 S.W. 679, 681 (1908) (Lamm,
J.):
         If an appellant pays off a money judgment or consents that a judgment be executed and agrees to
         abide the execution of the judgment, then by that act he “kills” any issue on appeal going to the
         validity of the judgment itself. If we reversed this judgment, . . . we would undo what appellant
         consented should be done[.] . . . This we ought not to do at the instance of the consenting appellant.
         What appellant knit shall we unravel? If he bind, shall we loose— thereby making discord out of
         concord?


                                                        5
           While we appreciate Shelter’s terse presentation, it omits a consideration central to Riley’s

disposition, and that of other governing cases in this area, to-wit: the sequence of defendant’s

surrender of the subject property and the issue of writ of possession (or other manner of

enforcement). In Riley, we explicitly designated that our “own examination of the record in the

underlying unlawful detainer action [did] not reveal that the Rileys utilized any legal process to

involuntarily remove the Zolls from the farmland.” Id. at 656. That examination reflected

application of the principle that “[t]he voluntary surrender of [the subject] property” contemplates

a transfer “before process to enforce the judgment had been issued,”6 and that no such process

had been issued against the Zolls when they vacated their farmland.

           Regardless of this omission from Shelter’s motion, “mootness implicates the justiciability

of a controversy and is a threshold issue to appellate review[.]” D.C.M. v. Pemiscot County

Juvenile Office, 578 S.W.3d 776, 780 (Mo. banc 2019) (internal quotation and citation omitted).

It is of no consequence whether our treatment initiates from “a party’s motion or acting sua

sponte,” as we “must consider . . . whether [this] appeal is moot.” Id.

           In determining whether the Schnurbusches surrendered the Property before or after the

issue of writ of possession (October 15, 2019) we turn to the record before us.

           Initially, we note Schnurbusch’s Response to Court Order Issued August 10, 2020 To Show

Cause. As a whole, we have found this filing extremely difficult to understand, or utilize in any

meaningful way. Nevertheless, we recite an excerpt, which appears to be the most lucid and

responsive portion of the response to this Court’s show cause order: “[T]here was not any

possessions remaining prior to the judgment date of October 3, 2019, to be forcibly removed




6
    Kirk, 334 S.W.3d at 602 (emphasis added).

                                                    6
[or] abandoned.” (Emphasis augmented). We supplement this excerpt with one of the concluding

passages in Schnurbusch’s brief:

              In summary, Appellant hopes to impress on this Court that even though the
       end result of this entire UNLAWFUL DETAINER action should be considered
       moot in the fact, [] the [Property] . . . was empty before, and on the date of the
       October 3, 2019 Summary Judgment and the order to vacate was ineffective if the
       premises were already empty at some previous time, the UNLAWFUL DETAINER
       action was faulty.

              Even though the final Judgment may be moot, or the adage of “NO HARM-
       --NO FOUL may and apply, the process of applying the statutory procedures . . .
       shows a definite lack of strict adherence to the words contained in all the applicable
       sections of Chapter 534[.]. . . [Shelter] never did state any facts that [the
       Schnurbusches] [were] occupying the premises. It may not be the function of this
       Court at this time to determine what the real purpose was to initiate this said
       UNLAWFUL DETAINER, action.

(Bolding added). Summarily, Schnurbusch represents that he surrendered the Property before

October 15, 2019 (i.e., when writ of possession issued).

       Shelter, and its evidence, indicate that Schnurbusch hauled away items from the Property

on October 3, 2019, but that as of that time, the Schnurbusches did “not appear to be living in the

building.” Shelter reports another sighting that occurred on October 13, 2019 (two days before

writ of possession issued) whereby Schnurbusch was observed “load[ing] up a trailer and haul[ing]

off the last remaining property out of the building.” At that time, the Property looked like “the

Schnurbuschs had abandoned [it].” The Schnurbusches were not seen again on the premises, and

when the writ of possession was executed on October 22, 2019, it was observed that “all personal

items and belongings had been removed and the building was vacated.”

       In light of the consistent representations of the parties and evidence presented that the

Schnurbusches surrendered possession of the Property before October 15, 2019 (when writ of

possession issued), we necessarily conclude that the Schnurbusches voluntarily surrendered the




                                                 7
Property, thereby “acquiescing” to the trial court’s judgment, and rendering moot all of

Schnurbusch’s instant claims on appeal. See Riley, 596 S.W.3d at 656; Kirk, 334 S.W.3d at 602.

           Shelter’s Motion to Dismiss Appeal for Mootness is granted. Schnurbusch’s appeal is

dismissed as moot.7


WILLIAM W. FRANCIS, JR., J. - OPINION AUTHOR

NANCY STEFFEN RAHMEYER, P.J. - CONCURS

DANIEL E. SCOTT, J. - CONCURS




7
    Schnurbusch’s motions for sanctions against Shelter’s counsel and Shelter’s president are denied.

                                                            8